t c summary opinion united_states tax_court victor e biyo and amor o biyo petitioners v commissioner of internal revenue respondent docket no 4321-04s filed date victor e biyo and amor o biyo pro sese sandra veliz for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a dollar_figure sec_6662 accuracy- related penalty after concessions by respondent the following issues remain for consideration whether any portion of the social_security disability benefits received by victor e biyo during is includable in petitioners’ income for that year and whether the interest_income reported on petitioners’ joint federal_income_tax return is understated background some of the facts have been stipulated and are so found at the time the petition was filed in this case petitioners resided in seattle washington references to petitioner are to victor e biyo petitioners are and were during all relevant periods married to each other during the taxable_year in issue petitioner was unemployed and amor biyo was self-employed as a real_estate salesperson during petitioner made a claim for social_security disability benefits ultimately he was deemed eligible for and awarded social_security disability benefits in during that year he received social_security disability benefits totaling dollar_figure the benefits although paid in a lump sum in the benefits are attributable to and the benefits include reimbursed attorney’s fees of dollar_figure petitioner received a form ssa-1099 social_security_benefit statement for in box of that form net benefits of dollar_figure are reported the form ssa-1099 stated in pertinent part that part of your social_security_benefits shown in box may be taxable_income in addition to other income petitioners earned dollar_figure of interest_income during on date petitioners filed a joint federal_income_tax return that was prepared by one or both of them on that return petitioners reported adjusted_gross_income of dollar_figure which amount includes all but dollar_figure of the interest_income they earned during but does not include any portion of the benefits in the notice_of_deficiency respondent determined that dollar_figure of the benefits is includable in petitioners’ income respondent further determined that petitioners failed to include dollar_figure of interest_income on their return other adjustments made in the notice_of_deficiency are not in dispute discussion sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived relevant for our purposes sec_86 provides that if the taxpayer’s modified adjusted gross income1 plus one-half of the social_security_benefits received by the taxpayer exceeds the adjusted_base_amount then gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of i one-half of the social_security_benefits received during the year or ii one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the taxable_year see sec_86 with respect to married taxpayers who file a joint_return for the base_amount and the adjusted_base_amount are dollar_figure and dollar_figure respectively sec_86 and b in the absence of a sec_86 election social_security_benefits are included in the in this case petitioners’ modified_adjusted_gross_income equals their adjusted_gross_income see sec_86 prior to certain disability benefits were excludable from an employee’s gross_income under sec_105 however this section was repealed and since social_security disability benefits have been treated in the same manner as other social_security_benefits maki v commissioner tcmemo_1996_209 in the case of a lump-sum payment of social_security_benefits sec_86 provides for an election that limits the portion of the lump-sum payment otherwise includable in the recipient’s income petitioners made no such election in this case recipient’s gross_income in the year in which the benefits are received sec_86 petitioners do not dispute the manner in which respondent calculated the portion of the benefits includable in their income instead they argue the benefits simply are not taxable and to the extent that the benefits must be included in their income they should be relieved of any_tax liability upon the ground of financial hardship petitioners’ first argument is contrary to sec_86 and must be rejected as to petitioners’ second argument we note that the statute does not provide an exception to inclusion based upon the financial hardship or status of the taxpayer we do not have the authority to disregard the express provisions of a statute enacted by congress even if the result in a particular case may seem harsh see eg everage v commissioner tcmemo_1997_373 taking into account petitioners’ filing_status their modified_adjusted_gross_income and the amount of the benefits we find that a portion of petitioner’s social_security disability benefits is includable in petitioners’ income see sec_86 c accordingly we sustain respondent’s determination that petitioners include a portion of the social_security disability benefits in their gross_income finally respondent determined that petitioners failed to report dollar_figure of interest_income the interest_income reported on petitioners’ return is understated by dollar_figure although petitioners have not expressly conceded the point nothing in the record suggests that respondent’s adjustment increasing petitioners’ income by that amount is in any way erroneous accordingly we sustain respondent’s determination with respect to petitioners’ underreported interest_income reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule according to the notice_of_deficiency dollar_figure of the benefits must be included in petitioners’ income we are unable to duplicate the calculation that results in that amount as our calculation results in a larger number the manner in which respondent treated the dollar_figure reimbursement for attorney’s fees which is unclear from the record no doubt has something to do with the discrepancy
